I dissent because, in my opinion, the evidence does not exclude to a moral certainty every hypothesis but that of the defendant's guilt of murder. In a homicide case where the evidence is entirely circumstantial, as it is here, such evidence must exclude every other reasonable hypothesis than the defendant's guilt. On the view which I take of this evidence there is a reasonable hypothesis other than murder to account for the killing of Muriel Blood, namely, manslaughter.
The state's proof of defendant's connection with his wife's death rests entirely upon circumstantial evidence. Only by inference from such evidence can it be determined how she received the injuries from which she died, whether they were inflicted upon her by some other person, by what means they were inflicted and who was such other person. The state's proof of the intent with which they were inflicted is likewise dependent solely upon inference. It is without the aid of evidence of either a motive for the crime on the part of the defendant or of the use by him of a dangerous or deadly weapon. While proof of either is not essential to proof of the crime, it is of great help to the state in a case of circumstantial evidence solely.
The absence of proof of motive in such a case is, on the other hand, a circumstance in defendant's favor. It has been said on good authority that: "It is in cases of proof by circumstantial evidence that the motive often becomes not only material, but controlling. . . ." People v. Bennett, 49 N.Y. 137, 149. And in People v. Lewis, 275 N.Y. 33, 42, the court stated: "The evidence as a whole establishes a *Page 113 
strong lack of motive and its absence is a powerful circumstance in the exculpation of the defendant where reliance is placed entirely upon circumstantial evidence to establish the crime."
Motive becomes especially important in such a case where the accused is related to the victim of the homicide by close ties of consanguinity or affinity. Murder is a gross violation of the natural law and never more so than when it invades the sacred precincts of the family. So when an accused is charged with the murder of his wife and the proof of such charge rests solely upon circumstantial evidence, as in this case, the absence of any evidence of a motive for the crime is entitled to great weight.
The evidence here strongly establishes lack of motive and presents a strange case indeed of uxoricide. When a husband kills his wife, the mind almost instinctively seeks for a motive for so revolting a crime. And usually in the denouement of such a tragedy evidence of marital discord is not wanting in unlocking the mystery. In this case there is no such evidence. For aught that appears from the record, defendant was happily married. Not even by inference is there any evidence to the contrary.
In the absence of proof of motive it is most difficult to infer from the circumstances here that the defendant intended to murder his wife and that he attacked her with such intention. It must be borne in mind that, in order to convict him of murder, the state's evidence must prove beyond a reasonable doubt not only that he inflicted the injuries from which his wife died, but also that he intended to kill her at the time he inflicted them. In this connection much has been made of defendant's statements as to how, in his opinion, his wife met her death. The state contended that those statements amounted to a studied attempt on his part to deflect suspicion from himself and that they thus showed his consciousness of guilt. It is true that such evidence weighs against him, but we should be on our guard lest we allow it to weigh too much so that it becomes subconsciously *Page 114 
in our minds conclusive proof of defendant's guilt. This, I think, the jury did.
Almost a century ago in Commonwealth v. Webster, 5 Cushing 295, 316, Shaw, C.J., while recognizing the probative force of such evidence, wisely cautioned as follows: "To the same head may be referred all attempts on the part of the accused to suppress evidence, to suggest false and deceptive explanations, and to cast suspicion, without just cause, on other persons: all or any of which tend somewhat to prove consciousness of guilt, and, when proved, to exert an influence against the accused. But this consideration is not to be pressed too urgently; because an innocent man, when placed by circumstances in a condition of suspicion and danger, may resort to deception in the hope of avoiding the force of such proofs. Such was the case often mentioned in the books, and cited here yesterday, of a man convicted of the murder of his niece, who had suddenly disappeared under circumstances which created a strong suspicion that she was murdered. He attempted the impose on the court by presenting another girl as the niece. The deception was discovered and naturally operated against him, though the actual appearance of the niece alive, afterwards, proved conclusively that he was not guilty of the murder."
In the instant case I am not prepared to say that the evidence raises any other reasonable hypothesis than that the defendant inflicted the injuries from which his wife died. But whether a further inference may be superimposed thereon that he intended to kill his wife when he inflicted such injuries is doubtful. In any event, the evidence does not, to a moral certainty, exclude another reasonable inference, namely, that he did not have such intent. Here there is no presumption of such intent from the inferred assault, as in the case of the use by the accused of a deadly or dangerous weapon in committing the assault. We are dealing here merely with a series of inferences which, while they may point unerringly to the actor who has committed the *Page 115 
act, do not necessarily show the intent with which the act was done. This latter fact does not lie in the field of inference on the evidence here but remains out of reach in the realm of speculation.
In a case of this kind, whether there is any evidence sufficient to prove that defendant had the intent to kill is a matter of the first importance. This has been recognized even in a case where there was direct evidence of defendant's assault upon his wife by use of a dangerous substance which caused her death. See Commonwealth v. Kluska, 333 Pa. 65. In determining that question in the instant case the jury was bound to give the defendant the benefit of the doubt, if the evidence did not exclude to a moral certainty every other reasonable hypothesis. Only by so doing would they be giving him the full benefit of the presumption of innocence to which he was by law entitled. That presumption exists both as to the homicidal act and the homicidal intent. It follows and protects the defendant even after the act is admitted or established and until the intent is proved.
Out of tenderness for the frailty of human nature, as it has been said, the law palliates the criminality of the act of taking life until the proof appears that the act was accompanied by an intention to take it. And even then, if the taking was done in sudden passion upon grave provocation, the law relaxes its rigor and regards the killing as not murder but the lesser offense of voluntary manslaughter. Where there is no proof of intent to kill but death has resulted from an unlawful act not itself a felony, the killing is deemed involuntary manslaughter.
In my opinion, there is practically no evidence in this case from which an intent to kill on the part of the defendant can be reasonably inferred. If there is any, it is very meagre and consists in a pyramiding of inferences which furnishes a doubtful basis, to say the least, from which to draw the ultimate inference of such intent. On the other hand, it is entirely reasonable to infer from the evidence that defendant did not intend to kill his wife when he assaulted *Page 116 
her. Keeping in mind the presumption of his innocence and the absence of any independent circumstance that substantially rebuts it, the fair inference is, not that he intended to kill his wife but that he unwittingly exerted such force in the assault as to injure her fatally, and that upon seeing blood coming from her mouth, he then realized for the first time that he had gone further than he intended and was thus put in great fear of what might follow.
It may be asked how such a view can be reconciled with defendant's testimony of finding his wife lying in the driveway or with his suggestion that she may have jumped from the window. The answer is, in my opinion, panic. That is a common aberration in physical crises and it is not uncommon in moral crises also. The instance given by Chief Justice Shaw in Commonwealth v.Webster, supra, is a good example.
In the instant case the defendant was faced with a great moral crisis, probably the greatest that can come to man upon this earth, the charge of responsibility for another's death. In that crisis whatever fortitude he possessed crumbled almost at once. Realizing the serious consequences that might follow his assault upon his wife, he saw the finger of suspicion pointing at him and he strove to turn it away. In the awful hour of accusation which he foresaw looming up before him and which ultimately struck he lacked the moral courage to confess the lesser wrong he had done. Had he then confessed the truth instead of striving to shunt suspicion from himself he might well have avoided the charge of murder. As it was, all his contriving but left him open to the suspicion that he was the evilminded perpetrator of that greater wrong, and the state so accused him. Gripped in the vise of fear he fabricated an unbelievable story. The tangled web of deceit which, in sheer panic, he sought to weave about himself as a shield has become a trap. As a result largely of such folly he has been convicted of a greater crime than the evidence proves he committed. For that folly, however, he should not be *Page 117 
thus condemned as a murderer. He should be judged only on his state of mind at the time of the assault and not on what he said or did thereafter, unless such words and deeds convincingly disclose a guilty intent to kill contemporaneous with the guilty act.
In the situation in which he was placed on the morning of September 5, 1940, it is almost inconceivable that the defendant then and there intended to kill his wife. There she was under her father's roof and practically in the bosom of her family. It was then the very time of day when members of the family were rising and stirring about the house. In such circumstances it is difficult for the mind to credit one with meditating the crime of murder and then committing it. It is doubly difficult to believe with moral certainty that a normal, happy husband would meditate such a foul deed and carry it into execution almost within sight and hearing of his wife's kindred. The more reasonable conclusion and one to which the mind can readily come without moral hesitancy is that an unlawful assault has had an untoward fatal ending and that the defendant is guilty at most of involuntary manslaughter.
In my opinion, we ought to, if we may, reduce the conviction to manslaughter or at least order a new trial.